Citation Nr: 1402055	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had over 20 years of active service until his retirement in June 2004.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Informal conferences in lieu of hearings were held with a RO Decision Review Officer in January and March 2010.  The Veteran testified at a Board hearing at the local RO before the undersigned Acting Veterans Law Judge in March 2011.  The hearing transcript has been associated with the claims file.  The record was held open for 30 days so that the Veteran could submit additional evidence.

Subsequent to the Board hearing, the Veteran submitted additional evidence along with waivers of RO consideration of such evidence.  Nevertheless, in light of the need to remand the issue of service connection on the merits, the RO will have the opportunity to consider such evidence.   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time.

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied service connection for diabetes mellitus, type II, the Veteran appealed this determination and the RO issued a statement of the case (SOC) in April 2008; however, the Veteran failed to file a timely substantive appeal and new and material evidence was not received within 60 days of the SOC.

2.  The additional evidence received since the March 2007 rating decision denying the claim of service connection for diabetes mellitus, type II, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision denying service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  Evidence received since the March 2007 rating decision in support of the claim of service connection for diabetes mellitus, type II, is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  As the Board's decision to reopen the Veteran's previously denied claim is completely favorable to him, no further action is required to comply with the VCAA.

The Veteran is seeking to reopen his claim for service connection for diabetes mellitus, type II.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Moreover, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R.  § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The RO initially denied service connection for diabetes mellitus, type II, in a March 2007 rating decision because the disability was not shown to have manifested in service or to a compensable degree within one year of retirement from service.  The Veteran filed a notice of disagreement in May 2007 and the RO issued a SOC in April 2008.  The Veteran submitted a substantive appeal (VA Form 9) in July 2008.  As the substantive appeal was not submitted within one year of the rating decision or 60 days of the SOC, it was not considered timely.  See 38 C.F.R. § 20.102(b).  The Veteran was notified of this fact and given his appellate rights in an August 2008 notice; he did not initiate an appeal.  Moreover, new and material evidence was not received within 60 days of the SOC.  Under these circumstances, the Board finds that the March 2007 rating decision became final.  38 U.S.C.A. § 7105(c).  

Evidence considered in connection with the March 2007 rating decision included  the Veteran's service treatment records, private treatment records, an April 2007 opinion, a January 2008 VA examination and the Veteran's statements.  Service treatment records included a December 2003 retirement examination, which showed a fasting blood sugar reading of 111.  The Veteran subsequently retired in June 2004.  The private treatment records showed that the Veteran was diagnosed with diabetes mellitus in September 2005, over a year after his retirement.  In his statements of record, the Veteran asserted that he had diabetes while on active duty, but it was never detected, and he was never tested for it prior to his retirement.  

The April 2007 private opinion indicated that the Veteran had impaired glucose tolerance or "pre-diabetes" in December 2003 as evidence by elevated fasting glucose leve of 111 mg/dl.  The doctor indicated that this condition generally precedes diabetes without medical intervention.  The examiner confirmed that the Veteran was diagnosed with diabetes mellitus in September 2005, less than 15 months after his retirement from service.  Thus, the examiner opined that the condition more likely than not was directly related to military service.   However, the January 2008 VA examiner opined that given that the natural history of diabetes was variable, it required resorting to mere speculation to say that the Veteran had pre-diabetes that would progress to full-blown diabetes on the basis of the single minimally elevated blood sugar.  

Since the March 2007 rating decision, additional evidence has been associated with the claims file including, in pertinent part, additional private and VA treatment records, a March 2011 private opinion, internet medical publications concerning prediabetes, and the Veteran's March 2011 Board hearing testimony.  Additional treatment records showed continuing treatment for diabetes mellitus, type II.  Importantly, the March 2011 opinion indicated that individuals with impaired fasting glucose, which ranges from 100 to 125 mg/dl, have been referred to as having pre-diabetes indicative of a relatively high risk for the development of diabetes in the future.  The internet publications also indicate that persons with prediabetes have an increased risk for developing diabetes.  In his hearing testimony, the Veteran asserted that he experienced symptoms associated with his diabetes while in service.  
  
The Board finds that the evidence submitted since the March 2007 rating decision is new in that it was not before the RO at the time of the March 2007 final denial of the claim for service connection and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is material in that it goes to the question of whether the Veteran's diabetes mellitus, type II, may be related to service.  In this regard, the medical evidence indicated that the Veteran's elevated fasting blood sugar documented in December 2003 was indicative of pre-diabetes with an increased risk for developing diabetes.  Moreover, the Veteran provided competent testimony, which is presumed credible for purposes of this analysis, concerning experiencing symptoms of diabetes in active duty service.  See also Justus, 3 Vet. App. at 513.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, type II (i.e., a current disability which could be attributable to military service).  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened; to this extent only, the appeal is granted.


REMAND

As outlined above, the Board has reopened the Veteran's previously denied service connection claim for diabetes mellitus, type II.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Veteran was provided a VA examination in January 2008.  The January 2008 VA examiner indicated that he could not provide an opinion without resorting to speculation.  

The Court has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id., at 390.  

Thus, as the January 2008 VA examiner did not explain fully why he was unable to render an opinion without resorting to speculation, the examination report must be found inadequate.  Further, once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Moreover, additional evidence has been associated with the claims file that was not reviewed by the previous VA examiner and the examiner did not consider the Veteran's lay contentions that he experienced symptoms associated with his diabetes mellitus prior to his retirement.  Accordingly, the Board finds that, on remand, the Veteran should be afforded another VA examination to determine the etiology of his diabetes mellitus, type II.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, in April 2011, the Veteran submitted medical release authorizations so that additional private treatment records could be obtained.  Moreover, at his March 2011 Board hearing, the Veteran indicated that he continued to receive treatment at the VA and the most recent VA treatment records associated with the record are dated from May 2010.  Thus, on remand, the RO/AMC also should attempt to obtain the private treatment records identified in the April 2011 authorizations and the Veteran's up-to-date VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all private treatment record identified in the authorizations submitted by the Veteran in April 2011.  Obtain all VA treatment records which have not been obtained already dated since May 2010.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diabetes mellitus, type II.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus manifested during active service or to a compensable degree within one year of active service.  A complete rationale must be provided for any opinions expressed.  

In rendering an opinion, the examiner should discuss the April 2007 private opinion, March 2011 private opinion, internet medical publications associated with the claims file, and the Veteran's lay contentions that he experienced symptoms before his retirement.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Readjudicate the Veteran's claim.  If the claim remains denied, then the Veteran and his service representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


